PER CURIAM.
The trial court correctly recognized that it was without jurisdiction to reinstate appellant’s action after the appellant had terminated its action against appellees by announcing a voluntary dismissal. Randle-Eastern Ambulance Service, Inc. v. Vasta, 360 So.2d 68 (Fla.1978); United Services Automobile Association v. Johnson, 428 So.2d 334 (Fla. 2d DCA 1983); Carolina Casualty Company v. General Truck Equipment and Trailer Sales, Inc., 407 So.2d 1095 (Fla. 1st DCA 1982); Sun First National Bank of Delray Beach v. Green Crane & Concrete Services, Inc., 371 So.2d 492 (Fla. 4th DCA 1979); Rich Motors, Inc. v. Loyd Cole Produce Express, Inc., 244 So.2d 526 (Fla. 4th DCA 1970).
Affirmed.